Evans, J.
The petitioner, Manderscheid Sons Go., is a corporation engaged in the saloon business at Sioux City, Iowa. Its corporate stock is all owned by John Manderscheid and his two sons, Henry and J. H. Manderscheid. The three owners of the stock are all officers of the corporation, and are engaged in its service and draw salaries therefrom. On February 3, 1909, an information was filed against the petitioner for contempt of court for the alleged violation of a liquor injunction decree which had been previously entered against it. Upon a full hearing the trial court adjudged the petitioner to be in contempt. The evidence upon the trial was directed to three forms of alleged violation. It was contended by the informant, first, that the petitioner had permitted gambling in its saloon by the use of a slot machine' therein; second, that it was operating its saloon in more than one room, in that it kept liquors fpr storage in the basement below the saloon and in a room overhead; third, that it failed to list the names of Henry and J. H. Manderscheid, its secretary and treasurer,' as its employees.
1. Intoxicating liquors: violation of injunction: more than one room: contempt. So far as the alleged gambling is concerned, that specification is not pressed here, and may be disregarded. There is nothing in the record to indicate that the finding of the court was adverse to the petitioner on that question. On the contrary, so far as any rulings are disclosed by the record, they appear to have been-favorable to the petitioner on that question.
It is undisputed that the petitioner did use the base* ment and the room overhead in connection with its saloon, as contended for by the informant. In defensive explanation, the petitioner urges that it was engaged, not only in *170the retail liquor business, but in tbe wholesale liquor business also, and that the other rooms were used in connection with its wholesale business. The law makes no distinction between a wholesale and retail liquor business. The law does make some distinction in favor of a manufacturer. The petitioner is not a manufacturer. And if it were, it could not operate a saloon upon its manufacturing premises. The petitioner was therefore clearly guilty of violating the injunction in that it used more than one room. Sawyer v. Oliver, 144 Iowa, 382; State v. Donahue, 120 Iowa, 154; Jones v. Byington, 128 Iowa, 397; State v. Gifford, 111 Iowa, 648; Bell v. Hamm, 127 Iowa, 343.
2. Same: listing of employees. Nor do we see any escape from the conclusion that the petitioner was required to list J. H. and Henry Manderscheid as among its employees. True they were the practical owners of the business. But they must be deemed either as principals or as servants. . . . . . Of their own volition, they were not principals. They had chosen to incorporate, and they put forward the corporation as the principal, and thereby protected themselves from liability as such. They became employees of the corporation and drew salaries therefrom. Under the statute, therefore, they should have been listed as such. It is urged in their behalf that their principal duties related to the wholesale trade. As already indicated, this avails the petitioner nothing.
The order of the trial court must therefore be affirmed.